DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino et al(WO 2017136627).
  -- In considering claims 1,8, and 15-16, the claimed subject matter that is met by Martino includes:
	1) an acquiring module configured to acquire object information on one or more objects surrounding the vehicle and traffic rule information including one or more traffic rules associated with locations of the vehicle and the one or more objects; a processing module configured to determine, based on the object information and the traffic rule information, (1) whether any object currently violates any traffic rule; (2) whether any object will violate any traffic rule when the vehicle passes the object; and (3) whether the object would endanger the vehicle passing by the object, and to generate a warning instruction if at least one of aforementioned three determinations is affirmative; and an outputting module configured to output the warning instruction to a human-machine interface (HMI) of the vehicle to trigger the HMI to warn a human driver of presence of the object, or to an automatic driving (AD) control unit of the vehicle so that the AD control unit executes automatic driving manipulations based on the warning instruction is met by the WTRU which determines vehicle parameters such as speed direction heading acceleration(see: sec[0106]) and wherein the proximity to a potential collision is determined such that warning indications based on specific rules based on vehicle operation(see: secs[0124-0125]).
Allowable Subject Matter
Claims 2-7, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687